DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed October 7, 2021.  Currently, claims 1-14 are pending.  Claims 12-14 have been withdrawn as drawn to non-elected subject matter. 
	

Election/Restrictions
Applicant's election of Group I, Claims 1-11 in the paper filed October 7, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/IB2018/000385, filed March 19, 2018 and claims priority to provisional application 62/472,860, filed March 17, 2017.

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	

Claims 2-4 appear to be directed to “a method for performing deep sequencing of MGMT”, detecting methylation of the MGMT promoter to predict whether the subject will respond to treatment with an alkylating agent.  Claims 3-4 are directed to particular alkylating agents.     

Claims 2-4 are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “predict whether the subject will respond to treatment with an alkylating agent”) and a law of nature/natural phenomenon (i.e. the natural correlation between the methylation of MGMT promoter and response to treatment with an alkylating agent and/or radiotherapy).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, claims 2-4 involve the patent-ineligible concept of an abstract process.  Claims 2-4 require prediction about whether the subject will respond to treatment with an alkylating agent.   Neither the specification nor the claims set forth a limiting definition for "predicting" and the claims do not set forth how “predicting” is accomplished. As broadly recited the predicting step may be accomplished mentally by thinking about a subject’s methylation state and assessing whether the subject has response to an alkylating agent and/or radiotherapy. Thus, the wherein clause the requires a prediction constitutes an abstract process idea.
unpatentable phenomenon.  The association between methylation of MGMT promoter and response to treatment with an alkylating agent and/or radiotherapy is a law of nature/natural phenomenon.  The wherein clause that tells users of the process to predict response to treatment with an alkylating agent in the sample, amounts to no more than an "instruction to apply the natural law".  This wherein clause is no more than a mental step.  Even if the wherein clause requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The wherein clause does not require the process user to do anything in light of the correlation.  The wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites performing deep-sequencing and detecting methylation, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining methylation of the MGMT promoter using deep-sequencing was well known in the art at the time the invention was made.  The prior art teaches performing deep-sequencing on MGMT promoter DNA from a glioblastoma sample.  
Kanemoto et al. (BMC Cancer, Vol. 14, No 641, pages 1-11, 2014) teaches performing a method of deep-sequencing of the MGMT promoter in a glioblastoma subject following bisulfite treatment and detecting methylation of the MGMT promoter.  Specifically, Kanemoto teaches performing deep sequencing of the MGMT promoter region after bisulfite treatment to clarify the global methylation status of the promoter region (page 2, col. 2).  Next generation sequencing was performed by MiSeq (page 3, col. 2).  Kanemoto teaches the mean depth of MiSeq sequencing was 80,817 reads (page 8, col. 1)(limitations of Claim 11).  

	 For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A)   Claims 2-4 are indefinite because it is unclear whether the claims require an additional method step to further limit Claim 1 or whether Claims 2-4 do not require any additional limitations but merely state an intended use of the method.  If the claim requires an additional method step, the claim does not clearly set forth the additional limitations.  Alternatively, if the claim is merely directed to an intended use of the method, the Claims appear to further limit Claim 1.  If this is the case, the claims are rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim(s) 1-4, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemoto et al. (BMC Cancer, Vol. 14, No 641, pages 1-11, 2014). 
Kanemoto teaches performing a method of deep-sequencing of the MGMT promoter in a glioblastoma subject following bisulfite treatment and detecting methylation of the MGMT promoter.  Specifically, Kanemoto teaches performing deep sequencing of the MGMT promoter region after bisulfite treatment to clarify the global methylation status of the promoter region (page 2, col. 2).  Next generation sequencing was performed by MiSeq (page 3, col. 2).  Kanemoto teaches the mean depth of MiSeq sequencing was 80,817 reads (page 8, col. 1)(limitations of Claim 11).  
Moreover, Kanemoto teaches MGMT promoter methylation is a prognostic and predictive factor of alkylating chemotherapy, namely TMZ therapy, for glioblastoma patients (limitations of Claim 2).  With regard to Claim 2-4, the wherein limitations do not appear to require any active method steps, but only appear to recite an inherent characteristic of the method.  
Kanemoto specifically teaches determining the quality of bisulfite-treated genomic DNA by real-time PCR of the actin-gene (page 2, col. 2).  Kanemoto further teaches quantitative bisulfite genome sequencing amplified the MGMT promoter region by nested PCR (page 3, col. 1).  

Claim(s) 1-4, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanCriekinge (US 2016/0017415, January 21, 2016).
VanCriekinge teaches methods for analyzing MGMT methylation status.  VanCriekinge teaches Next-generation sequencing , i.e. deep sequencing, could be used as an alternative to methylation-specific PCR (MSP) to determine the methylation status of one or more genes (para 79).  The advantages associates are it allows for easier multiplexing and the information content obtained with NGS is vastly larger (para 79).  VanCriekinge teaches 121 GBM samples were analyzed using MSP and NGS.  Figure 1 illustrates flanking primers amplify the target region (limitations of Claim 9-10).  VanCriekinge teaches a sequencing depth of 100,000X is envisioned for each sample (para 82)(limitations of Claim 11).  
With regard to Claim 2-4, the wherein limitations do not appear to require any active method steps, but only appear to recite an inherent characteristic of the method.  
VanCriekinge teaches when the MGMT gene is methylated, methylation indicates a better prognosis due to beneficial response to chemotherapy using alkylating agents such as temozolomide (TMZ) and radiotherapy (para 81).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto et al. (BMC Cancer, Vol. 14, No 641, pages 1-11, 2014). 
Kanemoto teaches performing a method of deep-sequencing of the MGMT promoter in a glioblastoma subject following bisulfite treatment and detecting methylation of the MGMT promoter.  Specifically, Kanemoto teaches performing deep sequencing of the MGMT promoter region after bisulfite treatment to clarify the global methylation status of the promoter region (page 2, col. 2).  Next generation sequencing was performed by MiSeq (page 3, col. 2).  Kanemoto teaches the mean depth of MiSeq sequencing was 80,817 reads (page 8, col. 1).  
Kanemoto does not specifically teach administering an alkylating agent after detecting methylation of the MGMT promoter. 

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have analyzed GB patient DNA for MGMT methylation and treated patients with methylated MGMT promoters with TMZ.  Kanemoto specifically teaches TMZ is the front line therapy used for glioblastoma and Kanemoto specifically teaches methylation of the MGMT promoter is a prognostic factor for GB patients.  Thus, it would have been obvious to administer the front line therapy to those GB patients likely to be sensitive and respond to the therapy. 

With regard to Claim 8, Kanemoto specifically teaches performing deep sequencing of the MGMT promoter region after bisulfite treatment to clarify the global methylation status of the region.  Kanemoto teaches it is important to characterize the intratumor heterogeneity of MGMT promoter methylation.  Figure 3 illustrates each of the CpG sites in the MGMT promoter region.  Figure 3 illustrates the Miseq sequencing region is located over exon 1.  However, it would have been prima facie obvious prior to .  

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanCriekinge (US 2016/0017415, January 21, 2016).
VanCriekinge teaches methods for analyzing MGMT methylation status.  VanCriekinge teaches Next-generation sequencing , i.e. deep sequencing, could be used as an alternative to methylation-specific PCR (MSP) to determine the methylation status of one or more genes (para 79).  The advantages associates are it allows for easier multiplexing and the information content obtained with NGS is vastly larger (para 79).  VanCriekinge teaches 121 GBM samples were analyzed using MSP and NGS.  Figure 1 illustrates flanking primers amplify the target region (limitations of Claim 9-10).  VanCriekinge teaches a sequencing depth of 100,000X is envisioned for each sample (para 82)(limitations of Claim 11).  
With regard to Claim 2-4, the wherein limitations do not appear to require any active method steps, but only appear to recite an inherent characteristic of the method.  
VanCriekinge teaches when the MGMT gene is methylated, methylation indicates a better prognosis due to beneficial response to chemotherapy using alkylating agents such as temozolomide (TMZ) and radiotherapy (para 81).  
VanCriekinge does not specifically teach administering an alkylating agent after detecting methylation of the MGMT promoter. 

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have analyzed GB patient DNA for MGMT methylation and treated patients with methylated MGMT promoters with TMZ.  Thus, it would have been obvious to administer the front line therapy to those GB patients likely to be sensitive and respond to the therapy. 

With regard to Claim 8, VanCriekinge teaches NGS primers were developed to encompass the entire MSP amplicon.  The NGS amplicon contain a total of 19 CpG dinucleotides (para 82).  It would have been prima facie obvious prior to the effective filing date of the claimed invention to have performed deep sequencing on the entire promoter region, including a CpG at position 44 and position 61 of SEQ ID NO: 1 to characterize the MGMT promoter region.    

Conclusion
No claims allowable over the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 30, 2021